DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Headings should be added to the Specification.
Before paragraph [01], heading - - Background of the Invention - - should be added.
Before paragraph [03], heading - - Brief Summary of the Invention - - should be added.
Before paragraph [21], heading - - Brief Description of the Drawings - - should be added.
Before paragraph [23], heading - - Detailed Description of the Invention - - should be added.
The following are changes to the drawings:
Reference number 15, in Figures 1-3, referencing the posts for strap attachment, should be removed, given such post attachments are not mentioned in the Specification.
Reference number 15 in Figure 3, referencing the amplification circuit, should remain.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Claims

The amendments to claims 1-20 and 22-27, and the cancellation of claim 21, have been accepted.

Drawings

The amendments to Figures 1-3, 5, 6 and 8 have been accepted.

Specification

The amendment to the Title has been accepted.


Allowable Subject Matter

Claims 14-20 and 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 14-27 were previously indicated as allowable, in the Non-Final Office Action mailed 10/25/2021, if the claims were rewritten or amended to overcome the rejections under 35 USC 112(b) and clarify whether the 35 USC 112(f) interpretation was intended. 
In response, the Applicant has amended claims 14-20 and 22-27, and cancelled claim 21, to overcome the rejections under 35 USC 112(b) and avoid the 35 USC 112(f) interpretation.
As recited in the Non-Final Office Action:
The US patents to Tumura (5,292,999), Pagelli (5,012,716), Stanton et al. (10,861,430), Stadayk (10,311,851), Boxberger (11,074,898), and Rogers (7,015,390), the US patent application publications to Bruen (US 2021/0304720), Chapman (US 2015/0294659), Beckerman (US 2013/0276621 & US 2012/0312146) and Spalt (US 2005/0120871), and the Chinese publication CN 110349560, teach the ability to vary the angle of the pickups or the pickups themselves through rotation.
However, no prior art could be found which teach or fairly suggest, alone or in combination, all the claimed elements of the present invention. In particular, the positioning of pickups on a barrel, fitted within a cradle as claimed, wherein the axis of rotation of the barrel is substantially parallel to a front face of a stringed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        02/23/2022